Order denying appellants’ motion to quash the writ of certiorari herein and permitting the respondent to amend its petition so as to allege its corporate status, affirmed, with ten dollars costs and disbursements. The procedure with respect to assessment of property in a village is controlled by section 105 of the Village Law. That section does not require a written or verified statement to be filed on grievance day. Section 27 of the Tax Law has no application. That section must be read in connection with the preceding sections in the Tax Law. These sections contain intrinsic evidence that the Tax Law does not relate to villages in so far as assessment of property and the remedy relating thereto are concerned. The failure of the respondent, therefore, to file a written statement did not give rise to any jurisdictional defect in respect of the respondent’s right to seek relief by way of certiorari. Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ., concur.